Title: To George Washington from Charles Thomson, 21 July 1777
From: Thomson, Charles
To: Washington, George



Dear Sir,
Summerville [Pa.] July 21. 1777.

Having lately met with an Ordinance of the king of France, passed last December, for establishing the corps of engineers I made a hasty translation of it, from which I apprehend some useful hints may be taken for establishing such a corps in this country. And as I know of no better hands into which it may be put for this purpose, I have taken the liberty to send you a copy.
You are doubtless informed of the four engineers sent over by Doct. Franklin & Mr Deane, three of who⟨m⟩ are arrived & taken into the

service of the contin⟨ent⟩ the first as colonel, the second as lieutenant colo⟨nel⟩ & the third as major of engineers. What probability there is of their being men of experienc⟨e⟩ you will see by the enclosed ordinance and the rank they held in the royal corps of engin⟨eers.⟩ Whether their being taken into the service as Colonel &c. of engineers will give them rank of those heretofore engaged simply as enginee⟨rs⟩ with similar ranks will I presume be left t⟨o⟩ your determination agreeably to the ru⟨les⟩ of the Army.
I congratulate you on the capture of G⟨enl⟩ Prescot, & hope soon to hear of the release o⟨f⟩ Genl Lee. The haughty instrument of tyran⟨ny⟩ will I trust abate his insolence, at least ⟨to ad⟩mit the propriety of now insisting on genl Lee’s release “when you have an officer of equal rank to offer in exchange.” Though I must confess, I should be very glad before any exchange even now took place, that a cartel was settled on such plain and equal principles as to remove all grounds of cavil. The board of war have had the cartel, settled between the French & English in the year 1759, lately reprinted, which you will have undoubtedly seen.
I cannot forbear thinking that the posts held in the army ought to be attended as much if not more than nominal rank. Without this our enemy will have greatly the advantage. Their general officers have all regiments, so that there are but few colonels. Ought not therefore lieut. Colonels or even Majors when they command regiments to be estimated as colonels.
But I am transgressing my line and I fear trespassing on your time. I am Sir Your obedient humble Servt

Chas Thomson

